Opinion by Hoppman, J.,
Concurring in Part and Dissenting in Part :
I cannot agree that claimants such as John Harrington in Category II are ineligible for unemployment compensation benefits. The majority relies on §402 of the Unemployment Compensation- Law which provides: “An employe shall be ineligible for compensation for any week .... (d) In which his unemployment is due to a stoppage of work, which exists because of a labor dispute . . . .” Harrington was laid off due to lack of work, prior to the walkout by the Dredging Company’s employees. At no time was he notified of a date of recall. The labor dispute, which occurred more than a week after his layoff, did not change the legal cause of his unemployment. Jernstrom Unemployment Compensation Case, 202 Pa. Superior Ct. 209, 195 A. 2d 922 (1963). Since he was not idle, “due to a stoppage *461of work, which exist[ed] because of a labor dispute,” he was not ineligible for benefits under §402(d) of the Act.
The mere fact that Harrington later participated in the picketing of the Dredging Company’s plant cannot affect this result. A demonstration of sympathy with the union could not, of itself, alter the legal cause of his unemployment. Only a showing that work was available, but that claimant rejected such work because of the strike, would permit us to hold that the “factual matrix” of his unemployment had so changed as to disqualify him under §4=02(d). Jernstrom Unemployment Compensation Case, supra. The Board made no finding in Harrington’s case, as it did in others, that continuing work was available for him after October 31, 1963. Furthermore, he was not specifically recalled by the company at any time during the labor dispute.
I would allow compensation benefits to claimants in Category II whose situation was similar to that of John Harrington.